[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiffs, Rehoex Assenhandel and Hans George Hoffman, are sales and marketing agents and sue the defendants Grant Airmass Corporation manufacturer of an anti-decubitus medical device, and Bengt Johansson, Grant's export agent. Plaintiffs sue on theories of breach of contract, false representation, unjust enrichment and, in the third count, a violation of our Connecticut Unfair Trade Practices Act, General Statutes 42-110, et seq. The alleged unfair acts were a wrongful termination of the contract with the plaintiffs, designating other agents in territory reserved exclusively for the plaintiffs, selling the product at reduced prices to plaintiffs' competitors, and refusing to honor certain implied warranties. CT Page 3005
The defendant Johansson moves (#112) to strike the CUTPA claim, Practice Book 152, on the ground that the third count fails to set forth a proper cause of action under CUTPA.
The third count simply incorporates by reference the breach of contract claim and does not set forth how or in what respect the defendants' alleged activities are either immoral, unethical, unscrupulous or offensive to public policy. For this reason the motion to strike is granted, because a CUTPA claim requires those allegations. See, for example, Daddona v. Liberty Mobile Home Sales, Inc., 209 Conn. 243, 254 (1988).
The motion to strike is granted.
SO ORDERED.
Dated at Stamford, Connecticut this fifteenth day of October, 1990.
LEWIS, J.